United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OFFICE OF GENERAL COUNSEL,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1294
Issued: December 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2017 appellant filed a timely appeal from a December 1, 2016 merit decision
and a May 11, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an
occupational disease causally related to accepted factors of her federal employment; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 8, 2016 appellant, then a 46-year-old staff attorney, filed an occupational
disease claim (Form CA-2), alleging that she developed high blood pressure, headaches, panic
attacks, chronic neck and back pain, anxiety, and depression as a result of management increasing
her case load and responsibilities and placing her on a performance improvement plan (PIP). She
noted that she first became aware of her claimed condition on January 19, 1998 and realized its
relationship to her federal employment in June 2016. J.R., appellant’s supervisor, noted that
during that time, appellant remained fully employed. He noted that her reasonable accommodation
was not as presented by appellant.
Appellant submitted a chronological description of employment factors that caused her
conditions. She noted that she worked as a litigator. In 2014 appellant requested reassignment to
a nonlitigation position due to health problems, but the request was denied. Instead, she was
granted a reasonable accommodation to assist her with her case load including being allowed to
work from home full time, being assigned no more than 20 cases, suspension of her responsibility
to train facility employees and interns, and limitation of her cases to only the Houston metropolitan
area. Appellant indicated that the accommodations were honored until September 2015 when the
employing establishment was realigned and the supervision of her duties was assigned to J.R. She
indicated that, at that time, her case load gradually increased while cases from Dallas, TX; San
Antonio, TX; Nebraska; and Wyoming were assigned to her. Appellant’s travel expectations
resumed, and her requirement to serve as “attorney of the week” increased. She indicated that J.R.
placed her on a PIP for failing to meet case management standards, specifically the time
management requirements, and she was required to meet with him weekly to discuss her
performance. Prior to her scheduled PIP meetings on August 9, 22, and 31, 2016, appellant
experienced shallow breathing, uncontrollable shaking, elevated blood pressure, light headedness,
and headaches. She asserted that since being placed on the PIP, and with her increased case load,
her blood pressure has frequently spiked. Appellant indicated that she was frequently badgered
and excessively micromanaged by J.R. She indicated that as a result her injury efficiency,
productivity, and effectiveness has been hindered and it became increasingly difficult to sustain
her responsibilities.
In a September 14, 2016 statement regarding a description of employment factors that
caused her illness, appellant noted that her history was significant for a motor vehicle accident in
1998 in which she sustained injuries to her head, neck, shoulders, and back. She was diagnosed
with post-traumatic stress disorder, chronic pain, depression, anxiety, temporal mandibular joint
syndrome, three bulging discs, and headaches. Appellant underwent three surgeries and took eight
months off work. In 2002 she reached maximum medical improvement. Appellant reported being
asymptomatic for 11 years when her condition was aggravated by work-related stress in 2013 and
she took a five-month leave of absence in 2014. She reported no other personal stressors.
On September 14, 2016 the employing establishment disputed appellant’s allegations. It
asserted that she misstated the details of the reasonable accommodation in 2014, specifically, the
employing establishment denied her request to limit the number of cases assigned to 20 and her

2

request to geographically restrict her case assignment to the Houston metropolitan area. The
employing establishment advised that appellant’s case load was at times close to 20 cases because
the overall workload decreased, but as the workload increased appellant’s workload increased
proportionally to her coworkers above 20 cases. It indicated that she was assigned, but rejected
work from clients located in Nebraska and Wyoming. The employing establishment noted that
appellant was placed on a three-week rotation as “attorney of the week” for questions arising from
its Houston, TX facility. It asserted that she refused to discuss any of her cases with J.R. despite
being on a PIP, and she refused to keep her notes in the electronic case tracking system. The
employing establishment noted that since July 14, 2016 appellant had been on a PIP, a period of
increased scrutiny designed to help an employee improve performance, and denied badgering or
micromanaging her. It further advised that she had not exhibited any disabling conditions caused
by an on-the-job injury.
By development letter dated October 6, 2016, OWCP requested that appellant submit
additional evidence in support of her claim, specifically a comprehensive medical report from her
treating physician which included a reasoned explanation as to how the specific work factors or
incidents identified by appellant had caused her claimed injury. It further requested that appellant
answer a questionnaire to substantiate the factual allegations of her claim. OWCP requested that
the employing establishment comment on the accuracy of all statements. It afforded appellant 30
days to submit the requested evidence. No evidence was submitted.
In a memorandum dated October 26, 2016, J.R. disputed appellant’s allegations and
asserted that the employing establishment was not aware of an on-the-job injury sustained by
appellant. He submitted a position description for a general attorney.
In a November 5, 2016 letter, appellant responded to OWCP’s questionnaire. She
requested an extension to file her physician’s report. Appellant indicated that due to technical
difficulties with her computer system, Dr. Pauline Clansy, would not be able to provide a report
within the employing establishment’s 30-day deadline, but would submit it on or before
November 18, 2016. Appellant reiterated her allegations against the employing establishment
previously noted. She noted no previous similar conditions.
By decision dated December 1, 2016, OWCP found that the injury occurred as described,
but denied appellant’s claim because she failed to submit medical evidence containing a medical
diagnoses in connection with the injury or events. It pointed out that the medical evidence must
establish that a diagnosed medical condition is causally related to the employment factors.
On February 15, 2017 appellant requested reconsideration and indicated that she submitted
new and relevant evidence to support her request. She noted contacting OWCP on November 5,
2016 and advised that updated and relevant documentation to sustain her claim was delayed, but
forthcoming, but that she would submit her completed questionnaire timely. Appellant asserted
that she submitted the required information to sustain her claim on November 5, 2016. She
referenced medical documentation from Dr. Clansy which provided a medical diagnosis that
correlated the injury or events that exacerbated her condition. However, this document was not
included in appellant’s submission. Appellant asserted that she established “fact of injury” as a
medical condition was previously diagnosed in connection with the claimed events and work
factors. She asserted that based on the information provided the new evidence confirmed the
3

required parameters to determine the validity of this claim. Appellant submitted a chronological
description of employment factors that caused her illness, her November 5, 2016 correspondence
and response to OWCP’s questionnaire, and a page from OWCP’s decision dated December 1,
2016, all previously of record. She also submitted an e-mail from J.S. dated November 10, 2016
who denied her request for reassignment to a nonlitigation position. J.S. indicated that human
resources conducted a search for a suitable position and could not find one. Appellant also
referenced a clinical and mental examination from Charis Psychological Associates; however, this
document was not submitted with her reconsideration request.
In an April 4, 2017 letter, appellant submitted a supplemental list of her treating physicians.
By decision dated May 11, 2017, OWCP denied appellant’s February 15, 2017 request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.4 These
are the essential elements of each and every compensation claim regardless of whether the claim
is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

S.P., 59 ECAB 184, 188 (2007).

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

4

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment. By development letter
dated October 6, 2016, OWCP requested that appellant submit additional evidence in support of
her claim, specifically a comprehensive medical report from her treating physician which included
a reasoned explanation as to how the specific work factors or incidents identified by appellant had
caused her claimed injury. However, no medical evidence was submitted prior to OWCP’s
December 1, 2016 decision.
As noted, appellant’s burden of proof includes the submission of rationalized medical
opinion evidence, based on a complete factual and medical background, establishing causal
relationship between the employment and the diagnosed condition.9 The record contains no
medical evidence. Because appellant has not submitted reasoned medical evidence explaining
how and why her diagnosed conditions were employment-related, she has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,10 OWCP has the discretion to reopen a case for review on
the merits. It must exercise this discretion in accordance with the guidelines set forth in section
10.606(b)(3) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits of his or her written application for reconsideration, including all supporting
documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”11

8

Solomon Polen, 51 ECAB 341 (2000).

9

Supra note 7.

10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(3).

5

Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.12
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim. In her request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. In a statement dated February 6, 2017,
she requested reconsideration and indicated that she submitted new relevant evidence to sustain
her request. Appellant noted contacting OWCP on November 5, 2016 and advised that updated
and relevant documentation to sustain her claim was delayed, but forthcoming, but that she would
submit her completed questionnaire timely. She asserted that she submitted the required
information to sustain her claim on November 5, 2016. Appellant referenced medical
documentation from Dr. Clansy which provided a medical diagnosis that correlated the injury or
events that exacerbated her condition. She asserted that she established “fact of injury” as a
medical condition was previously diagnosed in connection with the claimed events and work
factors. These assertions are duplicative of arguments previously made by appellant. Furthermore,
these assertions do not show a legal error by OWCP or a new and relevant legal argument. The
Board has held that evidence or argument that repeats or duplicates evidence previously of record
has no evidentiary value and does not constitute a basis for reopening a case.13
In support of her request, appellant submitted a chronological description of employment
factors that caused her illness, her November 5, 2016 correspondence and response to OWCP’s
questionnaire, and a page from OWCP’s decision dated December 1, 2016. However, this
evidence is duplicative of evidence previously submitted and considered by OWCP. Evidence that
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.14 Therefore, this report is insufficient to require OWCP to
reopen the claim for a merit review.
The underlying issue in this case is whether appellant developed high blood pressure,
headaches, panic attacks, chronic neck and back pain, anxiety, and depression as a result of
management increasing her case load and responsibilities and placing her on a performance
improvement plan. That is a medical issue which must be addressed by relevant new medical
evidence.15 However, appellant did not submit any new and relevant medical evidence in support
of her claim.
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant submitted an e-mail from J.S. dated November 10,
12

Id. at § 10.608(b).

13

C.N., Docket No. 08-1569 (issued December 9, 2008).

14

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
15

Id.; see also Bobbie F. Cowart, 55 ECAB 746 (2004).

6

2016 who denied her request for reassignment to a nonlitigation position. She also submitted a
April 4, 2017 supplemental list of her treating physicians. While this evidence is new to the record,
these documents are not relevant because the underlying issue is medical in nature.16 Evidence
that does not address the particular issue involved does not constitute a basis for reopening a case.17
OWCP denied the claim because appellant failed to submit any medical evidence containing a
medical diagnoses in connection with the injury or events. Submission of these documents are not
relevant to the underlying medical issue. Therefore, this new evidence is insufficient to warrant
reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment. The Board further finds
that OWCP properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).

16

See W.D., Docket No. 09-0658 (issued October 22, 2009) (causal relationship is a medical issue).

17

C.N., supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the May 11, 2017 and December 1, 2016 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 20, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

